In an action to recover upon a policy of life insurance, judgment in favor of the defendant dismissing the complaint on the merits, entered upon a nonsuit directed by the court, reversed on the law and a new trial granted, with costs to the appellant to abide the event. Questions of fact were presented for the determination of the jury: (a) Whether the insured was suffering from hemorrhoids at the time of his application for insurance, (b) If so, whether that condition constituted a disease of the anus or rectum within the meaning of the *860terms of the application and policy; and (c) whether the health of the insured at the time of the delivery of the policy was as described in the application. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.